DETAILED ACTION

Prosecution Status
A non-final Office action was mailed on 07/07/2021 in which claims 1-6, 15-22, and 24-42 were rejected.1  In response, Applicant has submitted Amendments to the Claims and Remarks, received 09/30/2021, which have been entered and are the subject of this Office action.  In the amendment, claims 8, 22, and 27 have been cancelled.  Accordingly claims 1-6, 15-21, 24-26, 28-42 are currently pending and under consideration.  

Claim Objections
Claim 24 is objected to because of the following informalities:  Claim 24 was previously dependent on claim 22, which is cancelled in the most recently submitted amendment filed on 09/30/2021.  However, Applicant changed the introduction of Claim 24 from “The system of claim 22” to “The system of claim 21” without showing proper markup to delineate this change in dependence.  In future prosecution, such an omission will result in the mailing of a Notice of Non-Compliant Amendment.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 24-26, 28, 35-37, 41, and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 has been amended to recite:
“at least one mass transit vehicle configured to  . . . designate an area within said at least one mass transmit vehicle withed with a line so that any passengers sharing the mass transit vehicle with said at least on carrier may know to vacate the area when said at least one carrier boards the alt least one mass transit vehicle;”
Although the Specification describes “the designated area 7800 may be marked with a line so that any passengers sharing the railcar 612 with the carrier 611 may know to vacate the area . . .” the Specification is silent as to how the area is designated and/or marked.  Thus, the Specification fails to disclose a mass transit vehicle configured to designate such an area.  Consequently, one of ordinary skill in the art would not understand Applicant to be in possession of the claimed invention at the effective time of filing of the present application.  
Claims 24-26, 28, 35-37, 41, and 42 depend on claim 21, and acquire this same deficiency.


Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-6, 29-31, 38 and 15-20, 32-34, 39-40, and 24-26, 28, 29, 35-37, 41, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein said at last one partially autonomous carrier avoids passengers by moving in or out of a designated carrier area in the mode of mass transit to provide space for passengers.”   While the claim is directed to a system, the claim recites the performance of a step (moving in and out of a designated carrier area).  Thus, claim 29 is directed toward an apparatus and process.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 USC §112, second paragraphs.  See MPEP 2173.05(p), citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).  It is advised that applicant amend the claims such that it is not ambiguous as to whether infringement would occur when one creates the system or rather, when the user actually uses the apparatus to perform the recited steps.
Claims 2-6, 29-31, and 38 depend on claim 1, and acquire this same deficiency.
In regard to claim 15 and claim 21, the claims recite “a low transit ridership” and claim 21 additional recites “a low transit ridership level.”  Claim 24 has been amended to recites “when transit ridership levels are low.”  IN each instance, the term “low” is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 16-20, 32-34, 39 and 40 depend on claim 15, and acquire this same deficiency with respect to the use of the term “low.”
Claims 24-26, 28, 35-37, 41, and 42 depend on claim 21, and acquire this same deficiency with respect to the use of the term “low.”
Regarding claim 24, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 29 recites “the designated area marked with a line.”  However, claim 1, upon which claim 29 depends, fails to recite a designated area that is marked with a line.”  This inconsistency renders claim 29 indefinite.  
In regard to claim 29, the claim recites an active step wherein “the . . . autonomous carrier avoids passengers by moving in or out of the designated carrier area marked with a line so that the passengers sharing the mode of mass transit may know to vacate the designated area when the carrier boards the mode of mass transit.”   Thus, while the claim is directed to a system, the claim recites the performance of a step.  Thus, claim 29 is directed toward an apparatus and process.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 USC §112, second paragraphs.  See MPEP 2173.05(p), citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).  It is advised that applicant amend the claims such that it is not ambiguous as to whether infringement would occur when one creates the system or rather, when the user actually uses the apparatus to perform the recited steps.
In regard to claim 30, the claim recites actions performed – “the autonomous carrier interacts with the mode of mass transit to move at least one foldable seat of the mode of mass transit.”  Thus, while the claim is directed to a system, the claim recites the performance of a step.  Accordingly, claim 30 is directed toward an apparatus and process.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 USC §112, second paragraphs.  See MPEP 2173.05(p), citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).  It is advised that applicant amend the claims such that it is not ambiguous as to whether infringement would occur when one creates the system or rather, when the user actually uses the apparatus to perform the recited steps.
Claims 32, 36, 38, 40, and 42 recite similar actively performed method steps which render the claim indefinite.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and, 30, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 10,310,499 B1, hereinafter Brady) in view of Buckhalt (US 2019/0259000 A1).
Regarding claim 1, Brady et al. discloses a smart delivery system (Figure 2A,B), comprising: 
at least one substantially autonomous carrier (see column 11, lines 14-18, disclosing, “a plurality of autonomous vehicles 250-1 through 250-n”): 
deliver at least one material along a delivery path, from an origin zone to a destination zone (column 13 lines 59-66), 
navigate safely along the delivery path based on environmental data obtained via a plurality of sensors (262, see column 16 lines 10-33); 
a server (232) configured to: 
communicate delivery data with a carrier transceiver (256) of the carrier, the delivery data including at least one of a parcel quantity and a means of parcel identification (column 14 line 64 through column 15 line 11, column 17 lines 34-39, column 20 lines 3-9), 
communicate transit data with the carrier transceiver, the transit data including at least one of a transit vehicle location and a transit link location (column 12 lines 6-14); and 
a computing device (260) with a memory (254) and processor (252) configured to: 
communicatively connect with the server (column 14 lines 56-64), 
process the delivery data and transit data to compute the delivery path, based at least in part on the delivery data and the transit data (column 20 lines 1-25), and 
re-compute the delivery path in real time based on at least the environmental data(column 16 line 34 through column 17 line 59 and column 18 lines 13-27). 
Brady does not disclose the use of mass transit, and accordingly, fails to disclose a carrier configured to:
utilize a mode of mass transit to facilitate movement of the carrier during at least one transit leg of the delivery path, 
interact with the mode of mass transit and autonomously navigate within the mode of transit, wherein said at last one partially automat carrier avoids passengers by moving in or out of a designated carrier area in the mode of mass transit to provide space for passengers. 
Buckhalt discloses:
utilize a mode of mass transit to facilitate movement of the carrier during at least one transit leg of the delivery path (see ¶ 0022, disclosing “Carrier 101 with a plurality of cargo containers 140 attached to the carrier 1010” or alternatively “the cab 155 may . . . store items of cargo 160,” “as the carrier 101 moves along a predetermined path, e.g. a carrier route 230”);
interact with the mode of mass transit (see ¶ 0025, disclosing “securing apparats 18- secure the cargo continuer 140 to the carrier 101”) and autonomously navigate within the mode of transit (see ¶ 0025, disclosing “the container computing device 145 can actuate the securing apparatuses 180 to attach to the ports 85, securing the cargo container 140 to the carrier”), wherein said at least one partially autonomous carrier avoids passengers by moving in or out of a designated carrier area in the mode of mass transit to provide space for passengers (see ¶ 0025-0026, ¶ 0034, disclosing “the carrier 101 can transport, passengers, and the cargo container 140”).
It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Brady to include use of mass transit, as disclosed by Buckhalt, to “reduce[ ] the amount of dedicated delivery vehicles to deliver cargo and reduce[ ] the energy consumed by the cargo containers to deliver cargo.”  Buckhalt, ¶ 0010.  Providing such a feature would improve any autonomous vehicle delivery system in the same manner.
In regard to the limitation “wherein said at least one partially autonomous carrier avoids passengers by moving in or out of a designated carrier area in the mode of mass transit to provide space for passengers,” although this element has been addressed in order to promote compact prosecution, the element appears to only recite an intended use of carrier, and thus is not given patentable weight as currently claimed.  See MPEP 2111.04(I)(B) (“Claim scope is not limited . . . by claim language that does not limit a claim to a particular structure).

Regarding claim 2, Buckhalt further discloses at least one transit link to serve as a secure area where the at least one carrier removably docks with a transit vehicle stopped at the transit link to ride the transit vehicle during at least one transit leg of the delivery path (see Buckhalt, ¶ 0034).
It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Brady to include least one transit link, as disclosed by Buckhalt, to “reduce[ ] the amount of dedicated delivery vehicles to deliver cargo and reduce[ ] the energy consumed by the cargo containers to deliver cargo.”  Buckhalt, ¶ 0010.  Providing such a feature would improve any autonomous vehicle delivery system in the same manner.

Regarding claim 3, Brady further discloses at least one load transporter (220 or another 250) suitable for receiving said at least one carrier (220 receives 250 or when one of the 250’s transfers material to another 250), and for transporting said at least one carrier on at least one transporter leg of the delivery path (column 20 lines 41-44 and column 14 lines 7-11).

In regard to claim 30, Brady fails to disclose:
wherein the at least one at least partially autonomous carrier interacts with the mode of mass transit to move at least one foldable seat of the mode of mass transit.
Buckhalt discloses wherein the at least one at least partially autonomous carrier interacts with the mode of mass transit to move at least one foldable seat of the mode of mass transit (see ¶ 0026).
It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Brady to interacts with the mode of mass transit to move at least one foldable seat of the mode of mass transit, as disclosed by Buckhalt, “to allow an item of cargo 160 to be placed in the cab 155.”  Providing such a feature would improve any autonomous vehicle delivery system in the same manner.

In regard to claim 38, Brady fails to disclose:
 wherein the carrier rides a plurality of mass transit vehicles during a plurality of mass transit legs of the delivery path.  
However, Buckhalt discloses riding a plurality of mass transit vehicles during a plurality of mass transit legs (see ¶ 0034, disclosing “the cargo container 140 may attach to more than one carrier 101 along the route 215”). 
It would have been obvious for a person of ordinary skill in the art before the time of the applicant’s filing to modify Brady to utilize the carrier rides a plurality of mass transit vehicles during a plurality of mass transit legs of the delivery path, in order to efficiently reach a desired destination while reducing energy consumption.  


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Buckhalt in further view of Gabbai (US 2017/0011340 A1).

Regarding claims 4 and 5, the combination of Brady and Buckhalt does not disclose a storage hub suitable for storing a plurality of carriers, the storage hub being located along the delivery path or said storage hub includes at least one charging station for said at least one carrier. 
However, Gabbai discloses public transport infrastructure facilitates drone delivery that includes a storage hub suitable for storing a plurality of carriers, the storage hub being located along the delivery path or said storage hub includes at least one charging station for said at least one carrier (Paragraph 0046 lines 1-10) for the purpose of recharging the carrier while it waits for the public transit (Paragraph 0046 lines 1-10).  
It would have been obvious for a person of ordinary skill in the art before the time of the filing of the present application to have modified the combination of Brady and Buckhalt to use a storage hub suitable for storing a plurality of carriers, the storage hub being located along the delivery path or said storage hub includes at least one charging station for said at least one carrier, as disclosed by Gabbai, for the purpose of recharging the carrier while it waits for the public transit which would increase the range of the carrier and reduce wear on the carrier by waiting for transit instead of chasing the transit.

Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of  Buckhalt in further view of Carson (US 2016/00031344 A1).

Although Buckhalt discloses folding up a passenger bench within a railcar to make room for cargo, the combination of Brady and Buckhalt fails to disclose: 
wherein the mode of mass transit comprises at least one stanchion, and wherein the at least one stanchion is configured to one of fold up and otherwise be stowed way to make space for said at least one carrier.  
Carson discloses:
wherein the mode of mass transit comprises at least one stanchion, and wherein the at least one stanchion is configured to one of fold up and otherwise be stowed way to make space for said at least one carrier (see Fig. 1-5).  
It would have been obvious for a person of ordinary skill in the art before the time of the filing of the present application to have modified the combination of Brady and Buckhalt to include wherein the mode of mass transit comprises at least one stanchion, and wherein the at least one stanchion is configured to one of fold up and otherwise be stowed way to make space for said at least one carrier, as disclosed by Carson, to allow a large bulky item to occupy the same space.   Such a folding stanchion would improve any mass transit vehicle in the same manner.


Response to Arguments
Applicant's arguments filed 6/11/21 have been fully considered but they are not persuasive.  
The previous rejections under 35 USC 112(a) and 112(b) have been overcome.  However, new rejections under 35 USC § 112 have been made in view of newly presented claim language.
In regard claim 21, the prior art rejections have been withdrawn because the claimed invention is not anticipated or obvious in view of the prior art of record.  However, the Examiner finds that the claim’s novel features are not disclosed by the original Specification (i.e., a mass transit vehicle configured to designate an area . . .), and therefore, constitute new matter.  
In regard to claim 1, the Examiner maintains that the prior art of record does render the claim obvious.    Specifically, the Examiner relies upon a new reference, Buckhalt, to disclose:
interacting with the mode of mass transit and autonomously navigate within the mode of mass transit, wherein said at least one partial autonomous carriers avoid passengers by moving in or out of a designated carrier area in the mode of mass transit to provide space for passengers.  

Consequently, Applicant’s arguments with respect to Brady and Gabbai are moot in view of new grounds of rejection.    The Examiner further notes that the limitations as recited in claim 1 contain ambiguities (see rejection under 35 USC 112(b)) and are broader than the limitations describing the carrier in claim 15 (claim 15 recites a carrier body configured to “ride within, autonomously move around within, and removal dock within a mass transit vehicle to thereby enable the carrier to travel along a mass transit line . . .” and “a carrier transceiver configured to . . . communicate, connect and interact with the at least one mass transit vehicle to autonomously navigate within the mass transit vehicle.”)   The Examiner notes that Claim 15 has not been rejected in view of the prior art of record under 35 USC § 102 or 35 USC § 103, and is only rejected for ambiguities that relate to the use of the relative term “low.”  
The Examiner notes that because this office action contains new grounds of rejection, this Office Action is being made NON-FINAL.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott A. Zare



/SCOTT A ZARE/Primary Examiner, Art Unit 3649                  

1/14/2022                                                                                                                                                                                      


    
        
            
        
            
        
            
    

    
        1 Claims 7-12 and 14 are withdrawn from consideration due to a previously-made Restriction Requirement; claims 13 and 23 were previously cancelled.